GOSHORN, Judge,
concurring specially.
I fully concur with Judge Sharp’s opinion. I write only to point out that in the event the Department of Revenue collects its judgment from Blackshears, it will have received $277,-406.53 rightfully belonging to the entities who originally paid the improperly collected taxes. If, as the Department contended at oral argument, it has no duty (legal) or obligation (moral) to return these funds to the taxpayers, the Florida Legislature may wish to consider the inequity of the Department’s position and impose the duty.